NO. 12-11-00210-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
TREVOR TAYLOR,                                        
§                   APPEAL FROM THE
APPELLANT
            
V.                                                                     
§                    COUNTY COURT AT LAW #2       
 
WALTER DUNSWORTH,                            

APPELLEE                                                   
§                     GREGG COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement
was due to have been filed at the time the appeal was perfected, i.e., July 7,
2011.  See Tex. R. App. P. 32.1. 
Because Appellant did not file his docketing statement at that time,
this court requested by letter dated July 13, 2011, that he file his docketing
statement within ten days if he had not already done so.  Appellant did not
file the docketing statement as requested.   
            On
July 27, 2011, the court notified Appellant that the appeal would be dismissed
on or before August 8, 2011, unless he filed the required docketing statement. 
See Tex. R. App. P. 32.1. 
The August 8 deadline has passed, and Appellant has not complied with the
court’s request.  Because Appellant has failed, after notice, to comply with
Rule 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered August 24,
2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)